United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.C., Appellant
and
U.S. POSTAL SERVICE, Eden, NY, Employer
__________________________________________

)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-305
Issued: April 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 7, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 5, 2007, which denied her claim for a
traumatic injury, and on October 18, 2007 nonmerit decision denying her request for an oral
hearing. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of appellant’s claim.
ISSUES
The issues are: (1) whether the Office properly denied her request for a hearing as
untimely filed; and (2) whether appellant established that she sustained a traumatic injury in the
performance of duty.
FACTUAL HISTORY
On November 24, 2006 appellant, then a 39-year-old rural mail carrier, filed a traumatic
injury claim. On November 17, 2006 she experienced trouble breathing, throat swelling,
constant cough and itchy body after exposure to hatching eggs in the boiler room where she
worked.

On December 5, 2006 the Office requested additional information from appellant,
including a physician’s opinion as to how her injury occurred. Appellant submitted a
supplemental statement and several unsigned progress notes. An October 27, 2006 note
indicated that appellant worked for the post office, that live chicken and ducks came in the mail
that day and she experienced a sore throat and difficulty breathing. A November 3, 2006
progress note listed her symptoms as coughing, wheezing, itchy, lightheadedness, heavy chest
and sticky throat. A November 15, 2006 note recorded that appellant returned to work on
November 6, 2006 and that all reactions subsided after one day. In a November 17, 2006 form
report, a physician1 stated that appellant was unable to work due to reactions that occurred at
work and that she had an appointment with a specialist on December 18, 2006.
On January 5, 2007 the Office denied appellant’s claim on the grounds that the evidence
did not support that she experienced the employment factors alleged and that the medical
evidence did not diagnose appellant with a condition.
On January 15, 2007 appellant requested an oral hearing. The envelope containing the
request was postmarked January 18, 2007. Additional medical evidence was submitted.
In a September 21, 2007 letter, the Office informed appellant that it had received her
request for an oral hearing. In an undated letter received on September 24, 2007, appellant again
requested an oral hearing.
In an October 18, 2007 nonmerit decision, the Office denied appellant’s oral hearing
request on the grounds that her request was untimely as it was postmarked on September 14,
2007 and not made within 30 days of the merit decision.
LEGAL PRECEDENT -- ISSUE 1
Any claimant dissatisfied with a decision of the Office shall be afforded an opportunity
for an oral hearing or, in lieu thereof, a review of the written record. A request for either an oral
hearing or a review of the written record must be submitted, in writing, within 30 days of the
date of the decision for which a hearing is sought.2 If the request is not made within 30 days, a
claimant is not entitled to a hearing or a review of the written record as a matter of right. Office
regulations further provide that the “claimant must not have previously submitted a
reconsideration request (whether or not it was granted) on the same decision.”3 Although a
claimant may not be entitled to a hearing as a matter of right, the Office has discretionary
authority with respect to granting a hearing and the Office must exercise such discretion.4

1

The signature is illegible.

2

20 C.F.R. § 10.616(a) (1999).

3

Id.

4

See Herbert C. Holley, 33 ECAB 140 (1981).

2

ANALYSIS -- ISSUE 1
The Board finds that appellant’s request for an oral hearing was timely. A claimant
requesting a hearing must send a request within 30 days (as determined by postmark or other
carrier’s date marking) of the date of the decision for which a hearing is sought.5 In this case, the
Office issued a merit decision denying appellant’s claim on January 5, 2007. Appellant
requested an oral hearing by letter postmarked January 18, 2007. Her request was made within
30 days of the merit decision. Therefore appellant is entitled to an oral hearing as a matter of
right. The case will be remanded to the Office for a hearing to be granted and a merit decision
issued on appellant’s claim.
CONCLUSION
The Board finds that the Office improperly denied appellant’s oral hearing request.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 18, 2007 be set aside and the case remanded to the Office
for further proceedings consistent with this decision.
Issued: April 25, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

20 C.F.R. § 10.616(a).

3

